Exhibit 99.1 NEWS RELEASE For Immediate Release Contact: William W. Sherertz President and Chief Executive Officer Telephone:(360) 828-0700 BBSI ANNOUNCES FOUTH QUARTER 2, FINANCIAL GUIDANCE FOR 1Q10, DECLARATION OF QUARTERLY CASH DIVIDEND AND CONFERENCE CALL VANCOUVER, WASHINGTON, February 9, 2010  Barrett Business Services, Inc. (Nasdaq: BBSI) reported today net income of $2.2 million compared to net income of $2.3 million for the fourth quarter of 2008. Diluted earnings per share for the 2009 fourth quarter were $.21, as compared to diluted earnings per share of $.21 for the same quarter a year ago. Net revenues for the fourth quarter ended December 31, 2009 totaled $62.6 million, a decrease of approximately $2.0 million or 3.1% from the $64.6 million for the same quarter in 2008. (Unaudited) (Unaudited) (in thousands, except per share amounts) Fourth Quarter Ended Year Ended December 31, December 31, Results of Operations Revenues: Staffing services $ Professional employer service fees Total revenues Cost of revenues: Direct payroll costs Payroll taxes and benefits Workers' compensation Total cost of revenues Gross margin Selling, general and administrative expenses Depreciation and amortization Income (loss) from operations ) Loss on impairment of investments - - - ) Other income, net Income (loss) before taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ $ $ ) $ Basic earnings (loss) per share $ $ $ ) $ Weighted average basic shares outstanding Diluted earnings (loss) per share $ $ $ ) $ Weighted average diluted shares outstanding Barrett Business Services, Inc. News Release  Fourth Quarter 2009 February 9, 2010 The Company reports its Professional Employer Organization services (PEO) revenues on a net basis because it is not the primary obligor for the services provided by the Companys PEO clients to their customers. The gross revenues and cost of revenues information below, although not in accordance with generally accepted accounting principles (GAAP), is presented for comparison purposes and because management believes such information is more informative as to the level of the Companys business activity and more useful in managing its operations. (Unaudited) (Unaudited) Fourth Quarter Ended Year Ended (in thousands) December 31, December 31, Revenues: Staffing services $ Professional employer services Total revenues Cost of revenues: Direct payroll costs Payroll taxes and benefits Workers' compensation Total cost of revenues Gross margin $ Gross revenues of $270.8 million for the fourth quarter ended December 31, 2009 increased 2.9% over the similar period in 2008. A reconciliation of non-GAAP gross revenues to net revenues is as follows: For the fourth quarters ended December 31, 2009 and 2008: (Unaudited) Three Months Ended December 31, Gross Revenue Net Revenue (in thousands) Reporting Method Reclassification Reporting Method Revenues: Staffing services $ $ $ - $ - $ $ Professional employer services ) ) Total revenues $ $ $ ) $ ) $ $ Cost of revenues $ $ $ ) $ ) $ $ Barrett Business Services, Inc. News Release  Fourth Quarter 2009 February 9, 2010 For the years ended December 31, 2009 and 2008: (Unaudited) Year Ended December 31, Gross Revenue Net Revenue (in thousands) Reporting Method Reclassification Reporting Method Revenues: Staffing services $ $ $ - $ - $ $ Professional employer services ) ) Total revenues $ $ $ ) $ ) $ $ Cost of revenues $ $ $ ) $ ) $ $ The following summarizes the unaudited consolidated balance sheets at December 31, 2009 and December 31, 2008. Barrett Business Services, Inc. News Release  Fourth Quarter 2009 February 9, 2010 December 31, December 31, (in thousands) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, net Income taxes receivable - Prepaid expenses and other Deferred income taxes Workers' compensation receivables for insured claims Total current assets Marketable securities Goodwill, net Property, equipment and software, net Restricted marketable securities and workers' compensation deposits Other assets Workers' compensation receivables for insured claims $ 172,072 $ 170,060 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll, payroll taxes and related benefits Other accrued liabilities Workers' compensation claims liabilities Workers' compensation claims liabilities for insured claims Safety incentives liabilities Total current liabilities Customer deposits Long-term workers' compensation claims liabilities Long-term workers' compensation liabilities for insured claims Deferred income taxes Other long-term liabilities - Deferred gain on sale and leaseback Stockholders' equity $ 172,072 $ 170,060 Outlook for First Quarter 2010 The Company also disclosed today limited financial guidance with respect to its operating results for the first quarter ending March 31, 2010. The Company expects gross revenues for the first quarter of 2010 to range from $258 million to $262 million, as compared to $227.9 million for the first quarter of 2009, and anticipates diluted loss per share for the first quarter of 2010 to range from $.19 to $.22 per share, as compared to a diluted loss per share of $.30 for the same period a year ago. A reconciliation of estimated gross revenues to estimated GAAP net revenues for the first quarter of 2010 is not included because PEO revenues and cost of PEO revenues for the period are not reasonably estimable. Barrett Business Services, Inc.
